Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/07/2022 (hereafter “the amendment”) has been accepted and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Sakaida (US6109569A).

Regarding claim 1, Sakaida teaches a modular tool holder (fig. 3 shows the modular tool holder), comprising: 
at least one upwardly extending body, the body comprising a base defining the bottom of the modular tool holder and a riser extending upwardly from the base, the riser defining the width and height of the body in a planer configuration (see annotated fig. 3 of Sakaida below; the base has a bottom and can be put in any configuration); 
at least one spacer defining a height and a width, the spacer comprising a base (see annotated fig. 3 of Sakaida below); 
the body base and the spacer base each defining at least one groove formed therein and at least one tongue projecting from the body base and the spacer base to be engageable within the groove of an adjacent body base or spacer base (see annotated fig. 3 of Sakaida below); and 
at least one spacer disposable between adjacent bodies for holding a tool (annotated fig. 3 shows spacer being disposable between bodies from holding a tool).  
Annotated fig. 3 of Sakaida

    PNG
    media_image1.png
    621
    883
    media_image1.png
    Greyscale


Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Sakaida further teaches an upwardly open groove is formed in the spacer for receiving a tool downwardly therein (fig.1 and 3 shows the opening 4 formed in the spacer for receiving a tool downwardly therein).

Regarding claim 9, the references as applied to claim 8 above discloses all the limitations substantially claimed. Sakaida further teaches wherein the upwardly open groove is defined by side surfaces and a groove base (fig.1 and 3 show the opening 4 is defined by side surfaces and a grove base).

Regarding claim 10, the references as applied to claim 9 above discloses all the limitations substantially claimed. Sakaida further teaches wherein the side surfaces of the groove are sloped (annotated fig.3 and fig.1 shows the side surfaces created by portion 3 are sloped).

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurley (US2018/0361564A1).

Regarding claim 1, Hurley teaches a modular tool holder (fig. 8A shows the modular tool holder), comprising: 
at least one upwardly extending body, the body comprising a base defining the bottom of the modular tool holder and a riser extending upwardly from the base, the riser defining the width and height of the body in a planar configuration (see annotated fig. 8A of Hurley below; where base has a bottom and can be put in any configuration); 
at least one spacer defining a height and a width, the spacer comprising a base (see annotated fig. 8A(I) of Hurley below for spacer since multiple of these tool holder can be attached together every other holder will act as a spacer); 
the body base and the spacer base each defining at least one groove formed therein and at least one tongue projecting from the body base and the spacer base to be engageable within the groove of an adjacent body base or spacer base (Fig.8D shows the groove 830 and the tongues 820 which would allow the spacer and body to connect together); and 
at least one spacer disposable between adjacent bodies for holding a tool (sine ever other holder will act as spacer, as noted above, the spacer will be disposed between the bodes for holding tools).  
Annotated fig.8A of Hurley 

    PNG
    media_image2.png
    453
    500
    media_image2.png
    Greyscale

Annotated fig.8A (I) of Hurley-Spacer

    PNG
    media_image3.png
    373
    453
    media_image3.png
    Greyscale


Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Hurley as modified in claim 1 further teaches the body riser comprising: laterally spaced apart legs extending upwardly from the body base, the legs defining a gap therebetween, with the legs and the gap defining the width of the body; and a bridge section spanning the spaced apart legs at a location distal from the body base (annotated Fig. 8A above shows the body riser having legs with gap defining width of the body and a bridge section spanning the spaced apart legs).

Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. Hurley as modified in claim 2 further teaches wherein: the legs having upper end portions, and the bridge section spanning the upper end portions of the legs (annotated fig.8A shows the legs having upper ends and bridge spanning over the upper ends).

Regarding claim 4, the references as applied to claim 2 above discloses all the limitations substantially claimed. Hurley as modified in claim 2 further teaches wherein: the legs having a width, and the spacer is a width corresponding to the width of the legs (annotated Fig.8A(I)-spacer, since the spacer and the legs as stated in claim 1 and the height and width of the spacer and legs would correspond so spacer can be installed between each too holder).

Regarding claim 5, the references as applied to claim 4 above discloses all the limitations substantially claimed. Hurley as modified in claim 4 further teaches wherein an upwardly open groove is formed in the spacer for receiving a tool downwardly therein (See annotated fig.8A(I)-spacer for the upwardly open grooved formed in the spacer for receiving a tool).

Regarding claim 6, the references as applied to claim 5 above discloses all the limitations substantially claimed. Hurley as modified in claim 5 further teaches wherein the upwardly open groove is defined by side surfaces and a groove base (See annotated fig.8A (I)- Spacer shows the grove defined by side surfaces a grove base 816).

Regarding claim 7, the references as applied to claim 6 above discloses all the limitations substantially claimed. Hurley further teaches wherein the side surfaces of the groove are sloped (See annotated fig.8A (I)- Spacer where side surfaces are sloped).

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Hurley further teaches wherein an upwardly open groove is formed in the spacer for receiving a tool downwardly therein (See annotated fig.8A (I)- Spacer).

Regarding claim 9, the references as applied to claim 8 above discloses all the limitations substantially claimed. Hurley further teaches wherein the upwardly open groove is defined by side surfaces and a groove base (See annotated fig.8A (I)- Spacer).

Regarding claim 10, the references as applied to claim 9 above discloses all the limitations substantially claimed. Hurley further teaches wherein the side surfaces of the groove are sloped (See annotated fig.8A (I)- Spacer where side surfaces of the groove are sloped).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley (US20180361564A1).

Regarding claim 1, Hurley teaches a modular tool holder (Fig. 7A shows the tool holder), comprising: 
at least one upwardly extending body (Fig. 7A shows the body extending upwardly defining a height and width), the body comprising a base defining the bottom of the modular tool holder and the riser extending upwardly from the base, the riser defining the width and height of the body in the planar configuration  (see annotated fig.7A below; wherein the base has a bottom and can be put in any configuration); 
the body base and at least one tongue projecting from the body base (annotated fig. 7A below shows  two tongues projecting from body base and the groves 730 ) Embodiment in Fig. 7A does not teach a spacer, but embodiment in in fig.10A does teach at least one spacer defining a height and a width, the spacer comprising a base, the spacer base defining at least one groove formed therein (see annotated fig. 10A below and “As illustrated in FIGS. 3A, 3B, 3C, 3D, and FIG. 10A, the custom tool accessories 300 each have spacers 300a disposed therebetween in order to allow for extra space to be provided between each of the custom tool accessories 300. Each of the spacers 300a may include at least one tongue 320, at least one tongue receiving groove 330, similarly as the custom tool accessories 300.” -0190, Hurley), the spacer base to be engageable within the groove of an adjacent body base or spacer base (Fig. 10A the spacer based being engageable within the groove of an adjacent body ) and at least one spacer disposable between adjacent bodies for holding a tool (Fig. 10A shows the space base being engageable within the groove of adjacent body base and disposable between the body for holding tools). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool accessory in fig. 7A disclosed by Hurley by adding the spacer between the tool accessory as disclosed by Hurley in fig. 10A in order to allow extra space between each custom tool accessory so larger tools can be story in the body without interfering with each other.
Annotated fig.7A of Hurley

    PNG
    media_image4.png
    501
    528
    media_image4.png
    Greyscale

Annotated fig. 10A of Hurley

    PNG
    media_image5.png
    378
    689
    media_image5.png
    Greyscale


Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Hurley as modified in claim 1 further teaches the body riser comprising: laterally spaced apart legs extending upwardly from the body base, the legs defining a gap therebetween, with the legs and the gap defining the width of the body; and a bridge section spanning the spaced apart legs at a location distal from the body base (annotated Fig. 7A above shows the body riser having legs with gap defining width of the body and a bridge section spanning the spaced apart legs).

Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. Hurley as modified in claim 2 further teaches wherein: the legs having upper end portions, and the bridge section spanning the upper end portions of the legs (annotated fig.7A shows the legs having upper ends and bridge spanning over the upper ends).

Regarding claim 4, the references as applied to claim 2 above discloses all the limitations substantially claimed. Hurley as modified in claim 2 further teaches wherein: the legs having a width, and the spacer is a width corresponding to the width of the legs (Fig.7A since the spacer and the legs as modified in claim 1 and 2 and the height and width of the spacer and legs would correspond so spacer can be installed between each too holder).

Regarding claim 12, the references as applied to claim 1 above discloses all the limitations substantially claimed. Hurley further teaches wherein the body riser defining side edges and a groove extending along the riser side edges (fig.7C shows the body riser defining side edges and a groove extending along the rise side edge).

Regarding claim 17, Hurley teaches a modular tool holder (Fig. 7A shows the tool holder), comprising: 
at least one upwardly extending body (Fig. 7A shows the body extending upwardly defining a height and width), the body comprising laterally spaced apart legs each extending upward from a base section, the base section forming the bottom of the modular tool holder, the spaced apart legs defining a gap there between (fig.7A above shows the base would be formed at the bottom when it is upside down and shows the spaced apart legs with gap in between) and a bridge section spanning the spaced apart legs at a location spaced from the leg base sections, the legs and the bridge section disposed in a planer configuration relative to each other (see annotated fig.7A above; the holder can be supposed in any configuration relative to the user); 
the body base section defining at least one groove formed therein and at least one tongue projecting from the body (annotated fig. 7A below shows  two tongues projecting from body base and the groves 730 )  Embodiment in Fig. 7A does not teach a spacer, but embodiment in in fig.10A does teach at least one tool supporting spacer defining a height and a width, the spacer comprising a base section; the spacer base section defining at least one groove formed therein (see annotated fig. 10A below and “As illustrated in FIGS. 3A, 3B, 3C, 3D, and FIG. 10A, the custom tool accessories 300 each have spacers 300a disposed therebetween in order to allow for extra space to be provided between each of the custom tool accessories 300. Each of the spacers 300a may include at least one tongue 320, at least one tongue receiving groove 330, similarly as the custom tool accessories 300.” -0190, Hurley), the spacer base sections to be engageable within the groove of an adjacent body or spacer base section; and at least one spacer disposable between adjacent bodies for supporting a tool between the adjacent bodies (Fig. 10A shows the space base being engageable within the groove of adjacent body base and disposable between the body for holding tools). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool accessory in fig. 7A disclosed by Hurley by adding the spacer between the tool accessory as disclosed by Hurley in fig. 10A in order to allow extra space between each custom tool accessory so larger tools can be story in the body without interfering with each other.

Regarding claim 18, the references as applied to claim 17 above discloses all the limitations substantially claimed. Hurley as modified in claim 17 further teaches wherein the legs defining a gap therebetween, with the legs and the gap defining the width of the body (annotated fig.7 A above shows the legs and the gap between the legs).

Regarding claim 19, the references as applied to claim 17 above discloses all the limitations substantially claimed. Hurley as modified in claim 17further teaches wherein the bridge section defining the height of the body (Annotated fig.7A above shows the bridge).

Allowable Subject Matter
Claims 13-14 are allowed.
Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. Applicant’s argument that Sakaida does not teach that the holder is designed to hold tools and that it is rather used to hold hoses is not percussive because claim 1 does not require any specific tools to be held in the holder such as wrenches or plyers. Furthermore, hoses can be considered tools such as hoses that are used for air guns in machine shops. Applicant’s also alleges in the arguments that fig.8A does not disclose a bottom rather the bottom is the top is not found persuasive because the holder can be turned upside down and the bottom will be at the bottom. Applicant’s argument that construction of fig.7A does not disclose “base grove formed in the base” is not found persuasive since annotated fig.7A clearly shows the groove being formed in the base on both sides of the riser. New limitation of claim 17 are addressed above. Claims as written are still broad enough that they still read on the prior art given under BRI. Applicant is strongly suggested to look at PTO-892 for additional references that can still be applied to the claims as written due to lack of structure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735